DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426), McLoone et al. (US 6,700,564) in view of Abe (US 2013/0167069), and further in view of Schwartz (US 2011/0119578).
As per claim 1, Scott et al., hereinafter Scott, discloses a display device, comprising: 
a display (Figure 10, item 110);
a communicator (Figure 10, item 112 where the input maybe wired or wireless); and 
a processor configured to:
reproduce a display virtual reality (VR) content (Figure 4 where the VR content is reproduced from the image database), 
control the display to display a partial image of the VR content corresponding to a viewpoint area (col. 16, line 46-49 where the user selects a desired viewpoint; since a ,
receive, from an external device through the communicator, a trigger signal and motion information to change the viewpoint area (col. 16, line 46-49 where the user selects a desired viewpoint; col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions), 
based on the trigger signal and the motion information, start changing the  viewpoint area in a first direction, the first direction corresponding to a motion direction of the external device and included in the motion information (col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions), and
in response to receiving a predetermined signal from the external device through the communicator while changing the viewpoint area, terminate changing the viewpoint area (Figure 8, item 66 where the change is terminated).
It is noted Scott does not explicitly teach receiving signals from an external device, and to control the display to change the display viewpoint area of the VR content being displayed on the display based on the first motion direction corresponding to a motion direction of the external device. However, this is known in the art as taught by Umehara et al., hereinafter Umehara. Umehara discloses an image processing method in which an external device (Figure 2, item 3) is used to control the display viewpoint area of the VR content ([0069] where the direction of the line of sight of the image is controlled by the user changing the orientation of the terminal apparatus (item 3) and the image being displayed on the display based on the first motion direction corresponding to a motion direction of the external device ([0069] where the direction of 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Umehara into Scott because Scott discloses an image display method and Umehara discloses the image can be manipulated according to the manipulation of an external device for the purpose of providing enhanced viewing of image of interest.
It is further noted Scott and Umehara do not explicitly teach
wherein the processor is further configured to change the speed at which the viewpoint area is changed after the viewpoint area is changed in the first direction for a predetermined time. However, this is known in the art as taught by McLoone et al., hereinafter McLoone. McLoone discloses a method of scrolling across a surface in which if the displacement is shifted for a predetermined period of time, the speed of scrolling may be increased (col. 7, line 27-38).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of McLoone into Scott and Umehara because Scott and Umehara discloses an image display method in which the image can be manipulated according to the manipulation of an external device and McLoone further discloses the speed of 
	Scott, Umehara and McLoone demonstrated manipulating a display image by manipulating an external input device. It is noted Scott, Umehara and McLoone do not explicitly teach
based on a motion speed included in the motion information being equal to or greater than a predetermined value and less than a first threshold, set a speed at which a display viewpoint area of the VR content is changed to a first speed, and 
based on the motion speed being equal to or greater than the first threshold and less than a second threshold, set the speed at which a display viewpoint area of the VR content is changed to a second speed, different from the first speed.  
However, this is known in the art as taught by Abe. Abe discloses a display control in which a display area is based on a first movement speed below a threshold and a second movement speed above the threshold (page 8, Claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Abe into Scott, Umehara and McLoone because Scott, Umehara and McLoone disclose a method of controlling the display of an image and Abe further discloses the display corresponds to the input control for the purpose of proportionally controlling the display.
It is further noted Scott, Umehara, McLoone and Abe do not explicitly teach
the processor is further configured to gradually reduce the speed at which the viewpoint area is changed to a predetermined speed after the viewpoint area is changed in the first direction for the predetermined time, and maintain the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Schwartz into Scott, Umehara, McLoone and Abe because Scott, Umehara, McLoone and Abe disclose a method of controlling the display of an image and Schwartz further discloses the display corresponds to the input control for the purpose of increasing flexibility in controlling the display image.

As per claim 2, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to, while the display viewpoint area of the VR content is being changed based on the first motion direction, change the display viewpoint area of the VR content based on a second motion direction included in the motion information and being different from the first motion direction, until the predetermined signal is received (Figure 8, item 66 where the process continues until the next update).  
As per claim 6, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to enlarge or reduce the displayed VR content based on a third motion direction included in the motion information, until the predetermined signal is 
As per claim 7, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to continue changing the display viewpoint area of the VR content based on the first motion direction without additional motion information from the user terminal device until the predetermined signal is received (Figure 8, item 66 where the process continues until the next update).  
As per claim 8, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is configured to:  
34periodically receive the motion information from the external device, and continue changing the display viewpoint area of the VR content based on the first motion direction when the motion information newly received indicates no movement of the external device, until the predetermined signal is received (Figure 8, item 66 where the process continues until the next update).  
	As for the external device, since the external device has the similar purpose as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent the similar functionalities to an external device for the purpose of achieving image viewpoint control.

As for the external device, since the external device has the similar functionalities as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent the similar functionalities to the external device for the purpose of achieving image viewpoint control.
Claims 10 and 11 are system claims with limitations similar to claims 1 and 2, respectively, therefore is similarly rejected as claims 1 and 2, respectively.
As per claim 12, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 11, and Scott further discloses wherein the external device is further configured to, based on the motion information being updated while a screen touch is maintained on the external device, transmit the updated motion information to the display device (col. 18, line 50-58 where the screen is touch sensitive, and col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions; Figure 8, item 66 where the process continues until the next update). 
As for the external device, since the external device has the similar functionalities as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent 
Claims 13, 14, 18 and 19 are method claims with limitations similar to claims 1, 2, 7 and 8, respectively, therefore are similarly rejected as claims 1 and 2, 7 and 8, respectively.
As per claim 20, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 13, and Scott further discloses wherein the changing of the display viewpoint area further comprises 
continuously displaying on the display device the changing display viewpoint area while the changing is occurring (Figure 8 where the loop provides continuous displaying while the changing is occurring).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426), McLoone et al., Abe, and Schwartz and further in view of Nagao et al. (US 2014/0092040).
As per claim 3, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 1.
It is noted Scott, Umehara, McLoone, Abe and Schwartz do not explicitly teach
based on a motion speed included in the motion information being greater than or equal to a 33predetermined value, change the display viewpoint area of the VR content based on the first motion direction. However, this is known in the art as taught by Nagao et al., hereinafter Nagao. Nagao discloses a display control method in which if the rotational motion exceeds a predetermined threshold, then the motion is considered detected ([0110]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426), McLoone et al., Abe and Schwartz, and further in view of Kang (US 2017/0017304)
As per claim 4, Scott, Umehara, McLoone, Abe and Schwartz demonstrated all the elements as disclosed in claim 1.
It is noted Scott, Umehara, McLoone, Abe and Schwartz do not explicitly teach
wherein the processor is further configured to change the display viewpoint area of the VR content at a predetermined speed based on the first motion direction.
However, this is known in the art as taught by Kang. Kang discloses a display control method in which the display of a screen changes corresponds to the input at a predetermined direction at a predetermined speed ([0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kang into Scott, Umehara, McLoone, Abe and Schwartz because Scott, Umehara, McLoone, Abe and Schwartz disclose a method of controlling the display of an image and Kang further discloses the 
Claims 15-16 are method claims with limitations similar to claims 3-4, respectively, and therefore are similarly rejected as claims 3-4, respectively.
Response to Arguments
Applicant’s arguments, see Amendment, filed May 7, 2021, with respect to the rejection(s) of claim(s) 1 under Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and McLoone et al. (US 6,700,564) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott et al., Umehara et al., McLoone et al. in view of Abe (US 2013/0167069), and further in view of Schwartz (US 2011/0119578).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        June 1, 2021